DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE20/20171012638 on 03/06/2017. It is noted, however, that applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55.
	Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/25/2019, 03/14/2020, 10/24/2020, 11/05/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“the end” in line 12.  This should be corrected to read “an end” for clarification purposes.
“the slot width” in line 15. This should be corrected to read “a slot width” for clarification purposes.
Claim 3 is objected to because of the following informalities:

“the pot base” in line 3. This should be corrected to read “a pot base” for clarification purposes.
Claim 4 is objected to because of the following informalities: 
“the pot base” in line 2. This should be corrected to read “a pot base” for clarification purposes.
Claim 8 is objected to because of the following informalities:
“the direction” in lines 2-3. This should be corrected to read “a direction” for clarification purposes.
“the bolt axis” in line 3. This should be corrected to read “a bolt axis” for clarification purposes.
Claim 12 is objected to because of the following informalities:  
Line 3 reads “and with its bolt head protrudes from”. This should be corrected to read “and its bolt head protrudes from”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites “two components” as part of an intended use for a connection device. However, claims 1, and 11-14 go on to positively recite the two components in at least claim 11 line 1, claim 12 lines 2-3, claim 13 line 2, and claim 14 line 2. It is therefore unclear from the claims whether the applicant is intending to claim the subcombination of the tension connector of the combination of the tension connector and the two components. For purposes of examination, examiner interprets the claims as being directed to the subcombination of the tension connector, given the preamble of claims 1-10. 
Claim 1 recites the following limitations: 
"the tensioning direction" in line 10. “the tensioning direction” is not previously mentioned in claim 1, therefore there is insufficient antecedent basis for this limitation in the claim.
“slightly” in line 16. “slightly” is a relative term which renders the claim indefinite.  The term “slightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recites the limitation: “the lever arm” in line 1. “the lever arm” is not previously mentioned in claim 2 or any claim that claim 2 depends from, therefore there is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the following limitations:
“the lever arm” in line 1. “the lever arm” is not previously mentioned in claim 4 or any claim that claim 4 depends from, therefore there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation: “the side” in line 2. “the side” of the slot is not previously mentioned in claim 6 or any claim that claim 6 depends from, therefore there is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the following limitations: 
“respective side wall” in line 3. It is unclear if “respective side wall” in line 3 is the same as “two side walls” in line 1. For purposes of examination, it is considered to be the same as “two side walls” in line 1.
“respective side walls” in lines 4-5. It is unclear if “respective side walls” in lines 4-5 is the same as “two side walls” in line 1. For purposes of examination, it is considered to be the same as “two side walls” in line 1.
Claims 3, 5, 7-10, 12-13, and 15 are rejected based on their dependencies to claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser) in view of US 6106185 A (Herbert et al).
Regarding claim 1, Looser teaches a tension connector (see Fig. 1a) for connecting two components (ref. 13a and ref. 14a), comprising: 
a bolt which has a bolt shaft (ref. 15) and a bolt head (ref. 24a) formed as a partial sphere or partial cylinder on its bolt side facing the bolt shaft (see in Fig. 2a-2c that the bolt head has a partial cylinder shape on its side facing the bolt shaft); and 
an eccentric lever (ref. 12a) which has a bearing pot (pot located between both ref. 38) with a pot opening (see annotated Figure 1b below, the slot also allows access to the pot, therefore the slot is part of the pot opening) and with a pot interior which is formed as a partial sphere or partial cylinder (see annotated Figure 2b below) and is formed as a pivoting bearing and by means of which the eccentric lever can be or is mounted on the bolt head so as to be pivotable about a pivot axis between a starting position and a tensioned position (see Fig. 1a-1c, and see attached translation paragraph [0008]); 
wherein the bearing pot has a slot (ref. 28) for the bolt shaft extending from the pot opening against the tensioning direction and has an outer contour along the slot which is eccentric relative to the pivot axis (see annotated Figure 1b below); 
wherein the slot has an elastically widenable constriction between the pot opening and the starting position of the bolt (see constriction in annotated Figure 8 below, and see attached translation paragraph [0081]), the slot width of which constriction is slightly smaller than the diameter of the bolt shaft (the slot accepts section represented by ref. 30a of the bolt shaft, however, the section of the bolt shaft represented by ref. 15 has a larger diameter than ref. 30a, and therefore has a larger width than the slot), whereby the eccentric lever can be push-fitted and latched onto the bolt head (see attached translation paragraph [0011] and [0015]), 
but does not expressly disclose as claimed wherein the end of the bolt remote from the bolt head has at least one spreading cone, onto which a spreading sleeve is attached.
However, Herbert et al discloses a bolt (ref. 5), wherein the end of the bolt remote from the bolt head has at least one spreading cone (ref. 9), onto which a spreading sleeve (ref. 3) is attached. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Looser such that it comprises a spreading cone on the end of the bolt remote from the bolt head, and a spreading sleeve attached thereon in order to have an internal connection system without the need for pulling projections that protrude from the underneath of the objects being tensioned together, allowing for the objects being connected together to sit flat against a surface.


    PNG
    media_image1.png
    401
    510
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2b.

    PNG
    media_image2.png
    522
    659
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1b.

    PNG
    media_image3.png
    579
    660
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 8.
Regarding claim 2, Looser teaches the lever arm of the eccentric lever in the starting position is oriented parallel to the bolt (see Fig. 2a).
Regarding claim 3, Looser teaches the distance of the eccentric outer contour from the pivot axis against the tensioning direction increases continuously up to the pot base (the distance from the outer contour to the pivot axis is increased by increasing the wall thickness (cross sectional view of the wall is shown by ref. 28 in Fig. 2b), without an increase in wall thickness and distance the tension connector would not provide any tensioning force) and transitions into the pot base via an edge (see annotated Fig. 2a below).

    PNG
    media_image4.png
    495
    751
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2a.

Regarding claim 4, Looser teaches the lever arm of the eccentric lever acts on the pot base (see annotated Figure 2a below).

    PNG
    media_image5.png
    553
    593
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 2a.
Regarding claim 5, Looser teaches the pot opening is surrounded by a collar (the pot opens into the slot and therefore the slot is an opening for the pot, see annotated Figure 1c below).

    PNG
    media_image6.png
    485
    670
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 1c.
Regarding claim 6, Looser teaches the bearing pot has a flat contact face on the side of the slot (see in Fig. 8 that the side walls of the slot are flat).
Regarding claim 7, Looser teaches the eccentric lever (ref. 12a) is configured as a carrier part for push-fit connection of a further component (ref. 46 is capable of receiving a tool using a push-fit connection, see attached translation paragraph [0088]).
Regarding claim 10, Looser teaches the eccentric lever (ref. 12a) is a one- piece component (Fig. 1a-2c portray a one-piece component, also see attached translation paragraph [0011] describes the tie rod and tensioning arm being separable, but does not disclose that the eccentric lever can be separated further) made of plastic or a zinc die-casting (see attached translation paragraph [0082]).
Regarding claim 11, Looser teaches a fixing arrangement for fixing the two components (ref. 13a and ref. 14a) with at least one tension connector (see Fig. 1a-2c).
Regarding claim 12, Looser teaches the two components (ref. 13a and ref. 14a) lying against each other, wherein the bolt of the tension connector (ref. 15) is attached to the one component (ref. 13a, it is attached using the spreading cone and sleeve taught previously in claim 1), and its bolt head (ref. 24a) protrudes from the other component (ref. 14a, see in Fig. 2a-2c that the bolt head protrudes from ref. 14a), and wherein in the tensioned position, the eccentric lever of the tension connector fixedly clamps the two components together (see attached translation paragraph [0008]).
Regarding claim 13, Looser teaches in the tensioned position, the eccentric lever (ref. 12a) bears with its lever arm on the one component (one component is ref. 14a, see in Fig. 2c that the lever arm is on ref. 14a).
Regarding claim 14, Looser teaches in the tensioned position, the eccentric lever (ref. 12a) is latched with its lever arm on the one component (one component is ref. 14a, see in Fig. 2c that when latched, the lever arm is on ref. 14a).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser) in view of US 6106185 A (Herbert et al), and US 8104134 B2 (Ritt).
Regarding claim 9, Looser teaches the eccentric lever (ref. 12a), but does not expressly disclose that the eccentric lever has a pin protruding on its back side pointing in the tensioning direction. However, Ritt discloses the eccentric lever has a pin (ref. 60) protruding on its back side pointing in the tensioning direction (see Fig. 6). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Looser such that it comprises a pin protruding from the backside of the eccentric lever in the tensioning direction in order to prevent unintentional opening of the lever when the pin engages a recess (ref. 42) on the clamping component (see Specification column 3 lines 4-6).
Claims 8, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009024241 A2 (Looser) in view of US 6106185 A (Herbert et al), and US 20020136598 A1 (Feng).
Regarding claim 8, Looser teaches the eccentric lever (ref. 12a), but does not expressly disclose that the eccentric lever has a receptacle which, in the tensioned position of the tension connector, is open in the direction transversely to the bolt axis of the bolt. However, Feng discloses the eccentric lever has a receptacle (ref. 56) which, in the tensioned position of the tension connector, is open in the direction transversely to the bolt axis of the bolt (See in Fig. 2 that the receptacle (ref. 56) opens in the transverse direction to the bolt axis). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Looser such that it comprises a receptacle in the eccentric lever that opens in the transverse direction to the bolt axis in order to allow for a connection between two tension connectors that are placed next to each other which further allows for synchronized tensioning between the two tension connectors (see Abstract translation).
Regarding claim 15, Looser teaches an eccentric lever (ref. 12a), two components (ref. 13a and ref. 14a), and a bolt (ref. 15), but does not expressly disclose as claimed a further component is attached to the eccentric lever. However, Feng discloses a further component (ref. 60) is attached to the eccentric lever. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Looser such that it comprises a further component attached to the eccentric lever in order allow two tension connectors to be attached, as well as to synchronize the tensioning of two tension connectors (see Abstract translation).
Regarding claim 16, Looser teaches tension connectors (ref. 12a), and bolts (ref. 15), but does not expressly disclose as claimed the fixing arrangement including two side walls, between which a further component is attached by means of two of the tension connectors, wherein the bolts of each tension connector is anchored into its respective side wall, and the eccentric levers mounted on the bolt heads are fixedly clamped to their respective side walls, and that the further component is held suspended from the eccentric levers. 
However, Feng discloses the fixing arrangement including two side walls (both ref. 20), between which a further component (ref. 60) is attached by means of two of the tension connectors (tension connector comprises bolt (ref. 30 and 32), bolt head (ref. 40), and lever (ref. 50)), wherein the bolts (ref. 30 and ref. 32) of each tension connector is anchored into its respective side wall (see in Fig. 2 that each bolt is anchored into a different side wall), and the eccentric levers (ref. 50) mounted on the bolt heads (ref. 40) are fixedly clamped to their respective side walls (see Abstract translation, the cam allows for fastening or unfastening the components), and that the further component is held suspended from the eccentric levers (see Fig. 1). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Looser such that it comprises two side walls, a tension connector on each side wall, and a further component attached between the tension connections in order to allow two tension connectors to be attached, as well as to synchronize the tensioning of two tension connectors (see Abstract translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907.  The examiner can normally be reached on Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678